Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 10/25/2022, and is a Final Office Action. Claims 1, 3-6, 9, 11-14, 17-21, 23 are pending in the application. 



Allowable Subject Matter
Dependent Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9, 11-14, 17-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
receive advertisement content /identify context information based on an object around an area into which the advertisement content is inserted/identify emotional information of a game player based on at least one of  difficulty level, a progress level, or a story of the game/modify at least one of a color or a texture of the advertisement content based on the context information and the emotional information/insert the modified advertisement content into the area of the game screen. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of an electronic device comprising a display/communication circuit/processor/memory, and an external server, which represent generic computing elements; the additional element of data outputting (display a game screen) represents insignificant extra-solution activity – i.e. data outputting; performing the claimed limitations within a game environment does no more than apply or use the judicial exception in a particular technological environment/field of use; the additional limitation of using an AI model (identify, using an artificial intelligence (AI) model, emotional information of a game player) represents insignificant extra-solution activity. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. The additional element of data outputting (display a game screen) represents insignificant extra-solution activity – i.e. data outputting. Performing the claimed limitations within a game environment does no more than apply or use the judicial exception in a particular technological environment/field of use; the additional limitation of using an AI model (identify, using an artificial intelligence (AI) model, emotional information of a game player) represents insignificant extra-solution activity – i.e. using an artificial intelligence model represents a well known and commonly used process/means of simulating human intelligence in computing machines,  as known to one of ordinary skill in the art at the effective filing date of the invention. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claims 9 and 18 are directed to a method and recordable medium, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea as Claim 1. The claims perform the claimed limitations (similar to those of claim 1) using only generic components of a networked computer system. Therefore, claims 9, 18 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Independent Claim 17 is directed towards a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receive advertisement content /identify context information based on an object around an area into which the advertisement content is inserted/identify emotional information of a game player based on at least one of  difficulty level, a progress level, or a story of the game/modify at least one of a color or a texture of the advertisement content based on the context information and the emotional information/insert the modified advertisement content into the area of the game screen/receive the context information/based on the context information and player profile information, select the advertisement content from among a plurality of pre-stored advertisement contents/transmit the advertisement content. This judicial exception is not integrated into a practical application. Claim 17 includes the additional limitations of an electronic device comprising a first electronic device (comprising a memory/processor)/second electronic device (comprising memory and a processor), which represent generic computing elements; the additional element of data outputting (display a game screen) represents insignificant extra-solution activity – i.e. data outputting; performing the claimed limitations within a game environment does no more than apply or use the judicial exception in a particular technological environment/field of use; the additional limitation of using an AI model (identify, using an artificial intelligence (AI) model, emotional information of a game player) represents insignificant extra-solution activity. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the computing elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. The additional element of data outputting (display a game screen) represents insignificant extra-solution activity – i.e. data outputting. Performing the claimed limitations within a game environment does no more than apply or use the judicial exception in a particular technological environment/field of use; the additional limitation of using an AI model (identify, using an artificial intelligence (AI) model, emotional information of a game player) represents insignificant extra-solution activity – i.e. using an artificial intelligence model represents a well known and commonly used process/means of simulating human intelligence in computing machines,  as known to one of ordinary skill in the art at the effective filing date of the invention. Therefore, Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 17 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Dependent claims 3-6, 11-14, 19-21 further narrow the abstract ideas of the independent claims themselves. The claims further include the additional limitations of displaying 3D objects, and using a neural network model to recognize the game context. Displaying 3D objects within a 3D environment does no more than generally link the use of the judicial exception to a particular technological environment/field of use. Using a neural network to recognize/analyze data represents insignificant extra-solution activity; it represents a well-known and commonly used machine learning algorithm that uses a network of functions to understand and translate data input of one form into a desired output, as known to one of ordinary skill in the art at the effective filing date of the claimed invention. The additional elements of the claims, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11-12, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213) in further view of Kothuri (20160042648).
	As per Claims 1, 9, 18, Ellis teaches a device, method, and non-transitory recordable medium comprising:
	a display; a communication circuit;  (the circuit represents a generic computing element that performs the claimed limitation. at least: col4, lines 30-55: inserts the ad into the game by displaying it on the screen [display]; at least fig1b and associated text – the game client system , and col14, lines 50-67: embodiments can be used will all types of hardware/software that can establish a communication channel with the ad server [communicator])
a processor; a memory storing instructions which, when executed by the processor, cause the processor to:   control the display to display a game screen when running a game (at least: fig4 and associated text- processor, memory; at least: abstract – display a game screen when running a game)
receive, from an external server, advertisement content through the communication circuit; (at least fig1b and associated text – ad content is received from a server, based on the game progression- at least col4, 1st para, abstract)
Ellis thus teaches selecting and inserting advertising content into a game environment, based on game context information – at least col2, lines 30-45.
Archer further teaches:
identify context information based on an object around an area into which the advertisement content is inserted;     (at least: col5, lines 15-50)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of existing features, with Archer’s feature of identify context information based on an object around an area into which the advertisement content is inserted, to allow for efficient and dynamic game object adaptation based on another game object’s proximity – Archer, abstract.
Kothuri further teaches:
identify, using an artificial intelligence (AI) model, emotional information of a game player based on at least one of a difficulty level, a progress level, or a story of the game   (at least: determining emotional information of a user – at least para 2, within a game environment- at least para 94; the determination is made using a machine learning model – at least para 90, based on a story of the game – at least para 21: a user’s emotional experiences with an in-game object)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of existing features, combined with Archer’s existing feature, with Kothuri’s feature of identify, using an artificial intelligence (AI) model, emotional information of a game player based on at least one of a difficulty level, a progress level, or a story of the game, in order to use the gathered user data to adaptively customize subsequent user content – Kothuri, abstract.
Ellis in view of Archer in further view of Kothuri further teach:
modify at least … a texture of the advertisement content based on the context information 
(Ellis teaches selecting and inserting advertising content into a game environment, based on game context information – at least col2, lines 30-45. Archer further teaches objects within a gaming system – at least col1, lines 35-50, as well as the system being an online advertising system – at least col16, first para. It also teaches modifying the object texture based on game context information, wherein the context data is based on peripheral object data- at least: col5, lines 15-50: “a game object category may contain a plurality of game objects which may be similar or may include common features or whose proximity may influence the…appearance of one another”, “if the game player adds a gravel road in a tile adjacent to the paved road, the paved road may adapt such that it connects with the gravel road.” )
modify …a texture of the advertisement content based on the context information and the emotional information   (Ellis teaches selecting and inserting advertising content into a game environment, based on game context information – at least col2, lines 30-45. Archer further teaches modifying the ad texture based on the context information – at least col5, lines 15-50; Kothuri further teaches game context information including user emotional information – at least para 2, 21, and providing customized subsequent content to the user based on the user emotional information- at least: abstract.)
insert the modified advertisement content into the area of the game screen.  (Ellis in view of Archer in view of Kothuri teach modifying an ad based on context/emotional information, as noted above. Ellis also teaches inserting a modified ad into the game screen – at least: col4, lines 25-50: “dynamically modifiable advertisements for incorporation into the game”.)
As per Claims 3, 11, Ellis in view of Archer in further view of Kothuri teach:
control the display to display the modified advertisement content in a three-dimensional (3D) object format at a preset position in a layout of the game screen.  (Archer, at least: claim 1)
As per Claims 4, 12, Ellis in view of Archer in further view of Kothuri teach:
	the context comprises at least one of information of progress of the game  (Ellis, at least col4, 1st para: as the play progresses)
As per Claim 21, Ellis in view of Archer in further view of Kothuri teach:
change a characteristic of the received advertisement content by changing at least one of…the texture…of the received advertisement content.   (Archer, at least: col5, lines 15-50)

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213) in further view of Kothuri (20160042648), in even further view of Pidhajecky (20150199078).
	As per Claim 5, Pidhajecky further teaches:
	calculate metadata representing the context in the game screen through a hierarchical analysis based on an object included in the game screen (at least para 20: associating game scene objects in a hierarchical structure, the game object hierarchy is associated with the stage definition [hierarchical analysis] to render the embedded application [data representing the game context]- at least: claim 3.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, combined with Kothuri’s existing features, with Pidhajecky’s feature of calculate metadata representing the context in the game through a hierarchical analysis based on an object included in the game  , in order to resume the embedded application based on the association of the object hierarchy structure with the stage definition – Pidhajecky, claim 3.
	Ellis in view of Archer in further view of  Kothuri in further view of Pidhajecky further teach:	modify the advertisement content based on the calculated metadata.  (Pidhajecky teaches determining the game context through a hierarchical analysis – at least para 20, claim 3;  Archer further teaches modifying the ad content based on the game context – at least: abstract – modifying game objects based on their proximity to other objects.)
As per Claim 13, Pidhajecky further teaches:
	calculate metadata representing the context in the game screen through a hierarchical analysis based on an object included in the game screen (at least para 20: associating game scene objects in a hierarchical structure, the game object hierarchy is associated with the stage definition [hierarchical analysis] to render the embedded application [data representing the game context]- at least: claim 3.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, combined with Kothuri’s existing features, with Pidhajecky’s feature of calculate metadata representing the context in the game through a hierarchical analysis based on an object included in the game  , in order to resume the embedded application based on the association of the object hierarchy structure with the stage definition – Pidhajecky, claim 3.
	Ellis in view of Archer in further view of Kothuri in further view of Pidhajecky further teach:	modifying the advertisement content based on the calculated metadata in real time.  (Pidhajecky teaches determining the game context through a hierarchical analysis – at least para 20, claim 3;  Archer further teaches modifying the ad content based on the game context in real time – at least: abstract – dynamically adapting/modifying game objects based on their proximity to other objects.)

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213) in further view of Kothuri (20160042648), in even further view of Cox (20190291008).
	As per Claim 19,  Cox further teaches:
	recognize the context in the game screen based on an artificial intelligence (AI) neural network model. (at least: para 12, claim 1 – using a neural network model to recognize observed gameplay user actions as unauthorized [game context])
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, combined with Kothuri’s existing features, with Cox’s feature of recognize the context in the game screen based on an artificial intelligence (AI) neural network model, in order to categorize user gameplay actions through the use of a neural network model– Cox, para 12.
As per Claim 20,  Cox further teaches:
	identifying of the context information comprises identifying a context in the game screen based on an artificial intelligence (AI) neural network model. (at least: para 12, claim 1 – using a neural network model to recognize observed gameplay user actions as unauthorized [game context])
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, combined with Kothuri’s existing features, with Cox’s feature of identifying of the context information comprises identifying a context in the game screen based on an artificial intelligence (AI) neural network model, in order to categorize user gameplay actions through the use of a neural network model– Cox, para 12.


	

Claims 6 and 14:  The claimed limitations of Claims 6 and 14 are taught by combining features of multiple prior art references, however such combination of references would be based on improper hindsight and such reconstruction would be improper.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

			claims integrate the recited operations into a practical application.
			Applicant points to the Spec, para 6-8
			Claimed features provide a technological improvement that results in a practical application of benefit of an electronic device displaying an advertisement in harmony with the context of the game for better user experience and more effective advertising.
			Similar to the Ex-parte Adam Carasso claimed invention, the instant claimed invention are directed towards improving the display of advertising.
			 Applicant has added new claim 23 to recite the features of paras 102-103, 114, 120-121 of the originally filed Specification.
	As noted in the Office Action above, there is no 35 USC 101 rejection for dependent Claim 23. The claimed features of dependent claim 23, along with the features recited in independent claim 1, represent a practical application of the recited judicial exception. As also noted in the Office Action above, the 35 USC 101 rejection has not been overcome for the remaining claims – see Office Action above for the detailed, reasoned 35 USC 101 rejection; the 35 USC 101 rejection is being maintained by the Examiner for claims 1, 3-6, 9, 11-14, 17-21.

			Claim 1: Archer is not concerned with advertisements being inserted in a game. Archer does not describe inserting an advertisement in a game based on a game context.
Ellis in view of Archer teach the claimed limitations of:
	modify…texture of the advertisement content based on the [game] context information
	insert the modified advertisement content into the area of the game screen.
Ellis thus teaches selecting and inserting advertising content into a game environment, based on game context information – at least col2, lines 30-45.
Archer further teaches identifying context information based on an object around an area into which the advertisement content is inserted - at least: col5, lines 15-50.
Ellis teaches selecting and inserting advertising content into a game environment, based on game context information – at least col2, lines 30-45. Archer further teaches objects within a gaming system – at least col1, lines 35-50, as well as the system being an online advertising system – at least col16, first para. It also teaches modifying the object texture based on game context information, wherein the context data is based on peripheral object data- at least: col5, lines 15-50: “a game object category may contain a plurality of game objects which may be similar or may include common features or whose proximity may influence the…appearance of one another”, “if the game player adds a gravel road in a tile adjacent to the paved road, the paved road may adapt such that it connects with the gravel road.” 
Ellis further teaches inserting a modified ad into the game screen – at least: col4, lines 25-50: “dynamically modifiable advertisements for incorporation into the game”.


			Claim 23: Claim 23 is patentable, because the applied references fail to disclose or render obvious the features of Claim 1, as well as for the additional features recited therein.
	Examiner agrees. There is no prior art rejection/35 USC 101 rejection for Claim 23.


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/1/2022